Title: To George Washington from Nathaniel Scudder, 15 November 1779
From: Scudder, Nathaniel
To: Washington, George


        
          Sir,
          Philadelphia Novr 15th 1779.
        
        In Pursuance of a Resolution of Congress of the 4th instant (a Copy of which is enclosed) I am directed by the medical Committee to transmit to your Excellency some Papers relative to a Complaint filed by the Inhabitants of the Town of Danbury against the Deputy director general of the eastern Department.
        The Papers are marked from No. 1. to No. 4. inclusive, and will with this be handed you by Doctor Foster, who proposes to wait on your Excellency in his Way to the eastward to receive your Commands. I have the Honor to be with the highest Esteem And most perfect Respect Your Excellency’s most Obedient And very Humble Servant
        
          Nathl Scudder Chairman
        
      